Citation Nr: 1013798	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  09-35 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for right varicocele, 
hydrocele and benign inclusion cyst, to include as secondary 
to service-connected left varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  This case has been advanced on 
the docket.

In March 2010 the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDING OF FACT

Competent medical evidence fails to demonstrate that right 
varicocele, hydrocele and benign inclusion cyst are 
etiologically related to, or chronically aggravated by, 
service or service-connected left varicocele.


CONCLUSION OF LAW

Right varicocele, hydrocele and benign inclusion cyst were 
not incurred in or aggravated by active service, and are not 
proximately due to, or chronically aggravated by, service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in July 2008 the Veteran was informed 
of the evidence and information necessary to substantiate the 
claim, the information required of the appellant to enable VA 
to obtain evidence in support of the claim, the assistance 
that VA would provide to obtain evidence and information in 
support of the claim, and the evidence that should be 
submitted if there was no desire for VA to obtain such 
evidence.  While the letter did note that the Veteran's claim 
was considered to be a reopened claim for service connection, 
and noted a prior denial of bilateral orchitis in May 1998, 
the July 2008 letter contained the requisite information for 
a direct service connection claim.


In the July 2008 letter, the Veteran received notice 
regarding the assignment of a disability rating and/or 
effective date in the event of an award of VA benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice was completed prior to the initial AOJ adjudication of 
the claim.  Pelegrini.

Duty to Assist

With the exception of a report of a January 1953 separation 
examination, the Veteran's service treatment records are not 
associated with the claims file.  Efforts by the RO to obtain 
additional service treatment records have been unsuccessful.  
In November 2008 the Veteran underwent a VA examination that 
addresses the medical matters presented by this appeal.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the November 2008 (and 
August 2009 addendum) VA examiner's opinion is more than 
adequate.  The November 2008 examiner elicited information 
concerning the Veteran's military service and considered the 
pertinent evidence of record.  Supporting rationale was 
provided for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159(c)(4).

As for private medical records, the Veteran has essentially 
indicated (March 2010 Board hearing transcript, pages 12-14) 
that attempts to obtain such records would not be useful.  At 
his March 2010 Board hearing the Veteran indicated (March 
2010 Board hearing transcript, page 12) that he had been in 
receipt of Social Security Administration (SSA) disability 
payments since 1981.  The Veteran has not requested that VA 
obtain such records, and as such records are in conjunction 
with a claim relative to the Veteran's current disability 
status, more than 25 years after service, the Board finds 
that the Veteran has not demonstrated or even asserted that 
the SSA records would be potentially relevant in this case.  
A remand is inappropriate where there is no possibility of 
any benefit flowing to the veteran.  Soyini v. Derwinski, 1 
Vet. App. 540 (1991).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claim.

Applicable Laws-Service connection

The Board notes that an April 1998 RO decision denied the 
Veteran's claim of service connection for bilateral orchitis.  
The RO has construed and adjudicated the Veteran's claim on 
appeal, received in May 2008, as being broader than a claim 
for bilateral orchitis; the Board concurs and will consider 
the claim on a de novo basis.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  


Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, 
an established service-connected disorder.  38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen.

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

The Veteran asserts that he has had bilateral varicoceles 
since the 1950s.  In a February 2009 rating decision, the 
Veteran was granted service connection for a left varicocele.

At his March 2010 Board hearing, the Veteran essentially 
testified that he had had bilateral testicular pain during 
service, with the left being more painful.  He indicated 
(March 2010 Board hearing transcript, page 6) that the right-
side pain was a "nagging" pain that he had learned to live 
with.  He asserted (March 2010 Board hearing transcript, page 
7) that as a result of inservice surgeries in 1951 and 1952 
he was informed that he would not be able to have children.  

The report of the Veteran's January 1953 service separation 
examination noted that the Veteran had a left varicocele that 
was mild and asymptomatic.

On VA examination in June 1971, physical examination of the 
genitourinary system was unremarkable.

A report of VA hospitalization from June to July 1984 noted 
that the Veteran had bilateral orchitis.  The reported 
medical history at that time was unremarkable relative to the 
disability at issue.  Physical examination revealed the 
Veteran's testicles were tender to palpation, especially on 
the left side.

An October 2008 VA urology record reveals that the Veteran 
indicated that he had had bilateral varicoceles since the 
1950s.  A scrotal ultrasound revealed bilateral varicoceles 
and a right hydrocele.  The assessment included bilateral 
varicoceles which were symptomatic.  

At a November 2008 VA genitourinary examination, the examiner 
noted that on physical examination of the right testicle, the 
Veteran did not have "a clinical varicocele that I can feel 
or a right hydrocele that I can feel on physical 
examination."  The final impression included bilateral 
varicoceles and a clinically insignificant small right 
hydrocele.  The examiner commented that the Veteran's 
bilateral varicoceles were hard and small and did not play 
any significant role in the Veteran's discomfort.  In an 
August 2009 addendum, the November 2008 VA examiner stated, 
in pertinent part, as follows:

After reviewing [the Veteran's records], 
the answer is, there is no correlation 
between his right varicocele and very 
small hydrocele.  These are merely 
incidental findings that were noted on 
his scrotal ultrasound.  They are 
unrelated to his service connected left 
varicocele.  The cyst is plentifully 
unrelated to his service connected left 
varicocele and it appears that it is 
extremely small to the 3 mm in size and 
located within the left testicle and all 
of these findings are related to a 
service connected left varicocele.  These 
are merely incidental findings that were 
noted on the patient's ultrasound.

The Board finds that the competent medical evidence fails to 
demonstrate that the Veteran has a right varicocele or right 
hydrocele that is causally related to his service-connected 
left varicocele.  There is no opinion of record contrary to 
the November 2008 VA examiner's opinion (as contained in the 
August 2009 addendum), and there has been no evidence 
indicating that the Veteran's right varicocele was 
chronically worsened by the service-connected left 
varicocele.

As for direct service connection, the January 1953 service 
separation examination reveals no diagnosis or findings 
related to a right varicocele, and there is no medical 
opinion causally relating that disability to his military 
service.  As such, service connection for a right varicocele 
is not warranted.

Conclusion

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing or observing testicular 
pain).  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, 
under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With regard to the disability on appeal, the Board finds that 
the Veteran's Board hearing testimony and statements are 
credible.  However, as the Veteran simply does not have the 
necessary medical training, he is not competent to opine as 
to whether he has a chronic right varicocele disability 
related to service or service-connected left varicocele 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

As noted, the Veteran's complete service treatment records 
are not associated with the claims file.  Significantly, 
however, the Board observes that the report of the Veteran's 
separation examination is of record.  Further, while the 
Board is cognizant of the heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule (O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991)), the Veteran still has the burden to 
establish his claim by competent clinical evidence which is 
at least in equipoise.




ORDER

Service connection for a right varicocele, hydrocele and 
benign inclusion cyst, to include as secondary to service-
connected left varicocele is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


